Citation Nr: 0728851	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for retropatellar 
syndrome of the left knee.

3.  Entitlement to service connection for residuals of a 
concussion and skull laceration with headaches.

4.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from January 1987 to October 
1992, and from April 1995 to July 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted additional evidence subsequent to the 
issuance of the supplemental statement of the case.  The 
evidence consists of a witness statement from his spouse, as 
well as numerous medical treatment records.  That evidence 
was not accompanied by a waiver of his right to have the 
evidence reviewed by the RO.  Accordingly, that evidence must 
be returned to and reviewed by the RO before the Board may 
render an appellate decision.  

The Board also notes that in his substantive appeal statement 
of August 2004, the veteran requested a hearing either before 
a traveling Member of the Board at the RO or via 
videoconference.  Such a hearing was scheduled to take place 
in July 2007, but was postponed at the veteran's request.  
His representative requested that the hearing be rescheduled 
at least 90 to 120 days later.  

The request for a hearing at the RO before a Member of the 
Board remains unfulfilled.  A hearing before a traveling 
Veterans Law Judge or via videoconference must be scheduled 
at the RO level, and, accordingly, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review all of the 
evidence which has been presented since 
the supplemental statement of the case 
and determine whether the benefits sought 
on appeal may be granted.  If any of the 
benefits are not granted, a supplemental 
statement of the case must be issued.  

2.  Thereafter, if any of the benefits 
remain denied, the RO should add the 
appellant's name to the schedule of 
hearings to be conducted by a Veterans 
Law Judge at the RO or via 
videoconference, and notify the veteran 
of the scheduled hearing at the latest 
address of record.  A copy of the notice 
provided to the veteran of the scheduled 
hearings should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



